


EXHIBIT 10.29

TMP WORLDWIDE INC.
622 THIRD AVENUE
NEW YORK, NY 10017

As of October 10, 2002

Mr. William Pastore

Dear Bill:

        This will confirm our understanding and agreement with respect to your
taking the position of Chief Operating Officer of TMP Worldwide Inc. (the
"Company"). You and the Company hereby agree as follows:

        1. The Company agrees to employ you and you agree to be employed by the
Company as Chief Operating Officer, with such duties and responsibilities with
respect to the Company and its affiliates as the Company's Chief Executive
Officer ("CEO") or such other person from time to time designated by the CEO to
deal with matters related to this agreement (the "Designee") shall reasonably
direct. You agree to devote your best efforts, energies, abilities and full
business time, skill and attention to your duties. You agree to perform the
duties and responsibilities assigned to you to the best of your ability, in a
diligent, trustworthy, businesslike and efficient manner for the purpose of
advancing the business of the Company and to adhere to any and all of the
employment policies of the Company. Your role in this position will commence on
October 21, 2002.

        2. In consideration for your services and other agreements hereunder,
during your employment the Company shall (a) pay you a base salary of $550,000
per year (prorated for periods of less than a full year) in regular installments
in accordance with the Company's payroll practice for salaried employees,
(b) provide you with medical, dental and disability coverage, if any, and 401(k)
Plan, life insurance and other benefit plan eligibility, if any, comparable to
that regularly provided to other senior management in accordance with the
Company's policies, (c) provide you with 4 weeks vacation per year in accordance
with the Company's policies (prorated for periods of less than a full year), and
(d) with respect to employment in calendar year 2003 and any calendar year
thereafter, provide you with annual performance based bonuses of up to 100% of
your base salary on the basis of satisfaction of such performance goals as are
established by the Compensation Committee of the Board of Directors of the
Company under the Company's 1999 Long Term Incentive Plan within 90 days of the
commencement of the applicable calendar year period. For any period of
employment following December 31, 2003, your base salary will increase to
$600,000 per annum (prorated for period of less than a full year).

        3. You may terminate this agreement at any time upon 60 days' prior
written notice. The Company may terminate this agreement at any time upon
written notice. This agreement shall also terminate automatically in the event
you should die or, in the reasonable determination of the Company, become unable
to perform by reason of physical or mental incompetency your obligations
hereunder for a period of 120 days in any 365 day period. It is understood and
agreed that in the event that this agreement is terminated by the Company in
accordance with the second sentence of this Section 3 other than for Cause (as
defined below), then subject to (i) your execution and delivery of the Company's
then current form of separation agreement and general release applicable to
similarly situated employees and (ii) the expiration of any rescission period
provided thereby (without the rescission having been exercised), you shall, as
your sole and exclusive remedy, be entitled to (i) receive as severance your
then applicable base salary hereunder for a period of twelve months (the
"Specified Period"), payable in regular installments in accordance with the
Company's applicable payroll practice for salaried employees and (ii) during the
Specified Period, have the Company make available to you (and/or pay COBRA
premiums on) medical and dental benefits on the same terms and conditions as
would have been made available to you had you remained employed by the

--------------------------------------------------------------------------------




Company during such period. Except as expressly provided in the preceding
sentence, in the event of the termination of this agreement or your employment
for any reason, the Company shall have no further obligations to you hereunder
or with respect to your employment from the effective date of termination.
"Cause" shall mean the occurrence of any one or more of the following events:
(i) your willful failure or gross negligence in performance of your duties or
compliance with the reasonable directions of the CEO or the Designee that
remains unremedied for a period of twenty (20) days after the CEO or the
Designee has given written notice specifying in reasonable detail your failure
to perform such duties or comply with such directions; (ii) your failure to
comply with a material employment policy of the Company that remains unremedied
for a period of twenty (20) days after the CEO or the Designee has given written
notice to you specifying in reasonable detail your failure to comply; or
(iii) your commission of (a) a felony, (b) criminal dishonesty or (c) fraud.

        4. You acknowledge that you have not relied on any representation not
set forth in this agreement. You represent that you are free to enter into this
employment arrangement and that you are not bound by any restrictive covenants
or similar provisions restricting the performance of your duties hereunder.

        5. In the event of any Change in Control (as defined in Option Agreement
between you and the Company dated October 10, 2002), the options covered by the
October 10, 2002 Option Agreement and any options which may be granted to you by
the Company from time to time after the date hereof pursuant to written option
agreements, shall automatically and immediately become (i) fully vested and
(ii) exercisable for the balance of the ten year term provided by the applicable
stock option agreement, subject to the other terms of such option agreement,
subject to the provisions of Section 6 below.

        6. Notwithstanding anything in Section 5 to the contrary, you shall in
no event be entitled to any payment or acceleration of options or shares of
Company common stock that would cause any portion of the amount received by you
to constitute an "excess parachute payment" as defined under Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"). In furtherance of the
provisions of this Section 6, the following provisions shall apply:

        (1) Anything in this agreement to the contrary notwithstanding, in the
event that any payment or acceleration of options or shares of Company common
stock by the Company to or for your benefit (collectively, a "Payment") would be
nondeductible by the Company for federal income tax purposes because of
Section 280G of the Code, then the aggregate present value of amounts payable or
distributable to or for your benefit pursuant to this agreement or any option
agreement shall be reduced to the Reduced Amount (as defined below). Any such
reduction shall be accomplished first by reducing the number of options to
acquire Company common stock which otherwise would have immediately vested in
full, as determined in the reasonable discretion of the Board of Directors of
the Company (the "Board"), provided that any options so reduced shall continue
to vest in accordance with the terms of the applicable agreements irrespective
of your continued employment or, if earlier, the date or dates on which such
options can vest without being deemed nondeductible, as determined in the
reasonable discretion of the Board, and second, if necessary, by reducing cash
payments constituting part of the payments or other consideration to which you
become entitled (collectively, such cash payments, other consideration and the
aggregate present value of the immediate vesting of options (calculated in
accordance with Section 280G of the Code and any regulations promulgated
thereunder) are referred to as the "Severance Amount").

        (2) The "Reduced Amount" shall be the amount, expressed in present
value, which maximizes the aggregate present value of the Severance Amount
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code. For purposes of this clause (2), present value shall
be determined in accordance with Section 280(d)(4) of the Code.

3

--------------------------------------------------------------------------------




        (3) All determinations required to be made under this Section 6 shall be
made by the Company's independent public accountants (the "Accounting Firm")
which shall provide detailed supporting calculations to the Company and you. Any
such determination by the Accounting Firm shall be binding upon the Company and
you.

        (4) It is possible that as a result of the uncertainty in the
application of Section 280G of the Code at the time of the initial determination
by the Accounting Firm, a portion of the Severance Amount will have been made by
the Company which should not have been made ("Overpayment") or that an amount in
addition to the Severance Payment which will not have been made could have been
made ("Underpayment"), in each case, consistent with the calculations required
to be made hereunder.

        (x) Overpayment. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against you which the
Accounting Firm believes has a high probability of success, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for your benefit shall be treated for all purposes as a loan ab
initio (from the beginning) to you which you shall repay to the Company together
with interest at the applicable federal rate provided for in Section 1274(d) of
the Code.

        (y) Underpayment. If precedent or other substantial authority indicates
that an Underpayment has occurred, any such Underpayment shall be promptly paid
by the Company to or for your benefit together with interest at the applicable
federal rate provided for in Section 1274(d) of the Code.

        7. Each of you and WMP Consulting LLC, a Connecticut LLC ("Consultant"),
hereby agree that all tangible and intangible material and work product
delivered by Consultant and/or you as part of or in connection with the
consulting services provided by Consultant and/or you to the Company and/or its
affiliates (including but not limited to all such material and work product
delivered prior to the date hereof) (including any source code and object code)
(collectively, the "Deliverables") is the property of the Company. Consultant
and you each agree that all right, title and interest (including without
limitation copyright, patent and trade secret rights) in and to the Deliverables
or any aspect thereof (including without limitation any and all technical
information, specifications, drawings, diagrams, records, screen layouts and
look and feel) shall belong exclusively to the Company. The parties agree that
the Deliverables, insofar as they constitute works of authorship or
contributions to works of authorship, shall be deemed works specially ordered
and commissioned by the Company and "works made for hire" under the United
States copyright laws (17 U.S.C. §§ 101 et seq.). If for any reason the
Deliverables, or any part of them, cannot as a matter of law constitute "works
made for hire" under the United States copyright laws, Consultant and you each
hereby assign and agree to assign the entire copyright therein (and all rights
comprising said copyright) to the Company. Independent of the preceding
sentence, Consultant and you each assign and agree to assign all other
intellectual property rights, including without limitation patent and trade
secret rights, and all right, title and interest in and to the Deliverables, or
any aspect thereof, to the Company. Consultant and you each hereby agree to
execute, upon request by the Company, any and all additional documents,
including assignments, necessary to effectuate the intent of the preceding
sentences of this Section 7 or to confirm or register the Company's rights in
the Deliverables. The Deliverables, or the content thereof, shall not be used,
sold, licensed or disclosed by Consultant or you under any circumstances.

        8. All notices, demands or other communications to be given or delivered
under or by reason of this agreement shall be in writing and shall be deemed to
have been properly served if delivered personally, by courier, or by certified
or registered mail, return receipt requested and first class postage prepaid, in
case of notice to the Company, to the attention of the CEO at the address set
forth on the first page of this agreement (with a copy to Myron Olesnyckyj, TMP
Worldwide Inc., 622

4

--------------------------------------------------------------------------------

Third Avenue, 39th Floor, New York, NY 10017) and in the case of notices to you
to your office or residence address, or such other addresses as the recipient
party has specified by prior written notice to the sending party. All such
notices and communications shall be deemed received upon the actual delivery
thereof in accordance with the foregoing.

        9. You may not assign or delegate this agreement or any of your rights
or obligations hereunder without the prior written consent of the Company. All
references in this agreement to practices or policies of the Company are
references to such practices or policies as may be in effect from time to time.

        10. This agreement (i) constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes any previous
arrangements relating thereto, as well as any previous arrangements relating to
employment between you and any of the Company's affiliates, including but not
limited to any consulting arrangement, (ii) may be signed in counterparts,
(iii) shall be governed by the laws of the state of New York (other than the
conflicts of laws provisions thereof) and (iv) may not be amended, terminated,
extended or waived orally. Please understand that while it is our hope that our
relationship will be a long one, your employment will be on at "at will" basis.
Nothing in this letter should be construed as creating any other type of
employment relationship.

        Please sign the additional originally executed copy of this letter in
the space provided for your signature below to indicate your acceptance and
agreement with the terms of this letter agreement and return one fully executed
original to me.

    Very truly yours,
TMP WORLDWIDE INC.
 
 
By:
/s/  ANDREW J. MCKELVEY      

--------------------------------------------------------------------------------

    Name: Andrew J. McKelvey
Title: CEO

Accepted and agreed:

/s/  WILLIAM PASTORE      

--------------------------------------------------------------------------------

William Pastore    
As to Section 7 only:
 
 
WMP Consulting LLC
 
 
/s/  WILLIAM PASTORE      

--------------------------------------------------------------------------------

By: William Pastore
Name: William Pastore
Title:

 
 

5

--------------------------------------------------------------------------------
